Citation Nr: 0402131	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  98-21335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability from a cerebrovascular accident (CVA) claimed to 
be related to VA medical treatment in November 1996.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1969.

This case came to the Board of Veterans' Appeals (Board) 
partly from a September 1997 RO decision which denied service 
connection for malaria and hepatitis.  The case also came to 
the Board from a June 1998 RO decision which denied 
compensation under 38 U.S.C.A. § 1151 for disability from a 
cerebrovascular accident (CVA) which the veteran claims is 
related to VA medical treatment in November 1996.  An August 
2002 Board decision denied these claims.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an April 2003 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded.  An April 2003 Court 
order granted the joint motion.

The present Board decision addresses the issue of service 
connection for malaria.  The remand at the end of the 
decision addresses the issues of service connection for 
hepatitis and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for disability from a CVA.  [The Board also 
incidentally notes that the veteran has an appeal pending for 
service connection for post-traumatic stress disorder (PTSD), 
and such appeal was remanded by the Board in October 2003.]


FINDING OF FACT

In January 2004, the veteran, through his representative, 
requested withdrawal of the appeal for service connection for 
malaria.


CONCLUSION OF LAW

As to the appeal for service connection for malaria, the 
criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

After this case was returned to the Board by the Court, the 
veteran's attorney submitted a written brief to the Board in 
January 2004, and this included a request to withdraw the 
appeal of the claim for service connection for malaria.  
Hence, as to this issue, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for service connection for malaria, and it is 
dismissed.


ORDER

The appeal for service connection for malaria is dismissed.


REMAND

The issues remaining on appeal are service connection for 
hepatitis, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for disability from a cerebrovascular accident (CVA) 
which the veteran claims is related to VA medical treatment 
in November 1996.  

As to these issues, the April 2003 joint motion and Court 
order vacated and remanded the August 2002 Board decision 
primarily for the Board to further address and comply with 
legal provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) concerning the VA's duty to notify the claimant 
as to evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  The 
case must be returned to the RO to provide such notice.

As to the issue of service connection for hepatitis, the 
joint motion to the Court noted that there were some 
additional relevant VA treatment records from March and April 
2001 which were not in the claims folder when the Board made 
its decision, and such additional records had to be 
considered.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  
In January 2004, the veteran's attorney submitted copies of 
these VA treatment records.  The RO should initially review 
these records (see Disabled American Veterans, supra).  Any 
other recent treatment records should also be obtained.  In 
his January 2004 written argument, the veteran's attorney 
also requested another VA examination on the issue of service 
connection for hepatitis, and the Board agrees that such is 
warranted under the circumstances, as part of the VA's duty 
to assist the veteran in developing his claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for disability from a CVA which the 
veteran claims is related to VA medical treatment in November 
1996, his attorney has recently submitted a January 2004 
private medical opinion by Dr. Marcia L. McCroan (a 
chiropractor).  The RO should initially consider this 
evidence.  See Disabled American Veterans, supra.  Given this 
private medical opinion, a VA examination with medical 
opinion on this issue is warranted as part of the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In view of the foregoing, these issues are remanded to the RO 
for the following action:

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  The RO should obtain copies of all VA 
and non-VA medical treatment records, not 
already in the claims folder and dated 
during and since 2001, concerning 
hepatitis and residuals of a CVA.  This 
includes, but is not limited to, all VA 
records of hepatitis testing, and all 
private records of treatment by Dr. Marcia 
L. McCroan.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination with 
respect to his claim for service 
connection for hepatitis.  The claims 
folder should be provided to and reviewed 
by the examiner.  All necessary tests, 
including laboratory studies, should be 
performed.  The examiner should diagnose 
or rule out the current existence of 
hepatitis or residuals of hepatitis.  If 
current hepatitis or residuals of 
hepatitis are found, the examiner should 
provide a medical opinion, with adequate 
rationale, as to the date of onset and 
etiology of the condition, including any 
relationship with the veteran's active 
service.

4.  The RO should also have the veteran 
undergo a VA examination with respect to 
his claim for compensation under 
38 U.S.C.A. § 1151 for disability from a 
CVA which he claims is related to VA 
medical treatment in November 1996.  The 
claims folder must be provided to and 
reviewed by the doctor.  After reviewing 
historical records, the doctor should 
provide a medical opinion, with adequate 
rationale, as to whether VA treatment in 
November 1996 (or any VA failure to treat 
at that time) led to additional CVA 
disability, and whether such VA treatment 
(or any VA failure to treat at that time) 
involved carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault, or an event not reasonably 
foreseeable.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for hepatitis, and 
for compensation under 38 U.S.C.A. § 1151 
for disability from a CVA claimed to be 
related to VA medical treatment in 
November 1996.   If the claims are 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



